DETAILED ACTION
This action is in response to the submission filed on 12/28/2021.  Claims 1, 9-12, and 16-25 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Claim Objections/35 USC § 112/35 USC § 102/103
Applicant’s arguments/amendments have been fully considered and are persuasive.  The rejections have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Benns (Reg. No. 53,983) on January 24, 2020.
The application has been amended as follows:

Claim 16, line 3, the phrase “according to any one of the preceding claim 1.” has been changed to: 



Claim 17, line 3, the phrase “according to any one of the preceding claim 2.” has been changed to:

-- according to claim 9. --

Claim 18, line 3, the phrase “according to any of the preceding claim 3.” has been changed to:

--according to claim 10.--

Claim 19, line 3, the phrase “according to any one of the preceding claim 4.” has been changed to:

--according to claim 11.—

Claim 20, line 3, the phrase “according to any one of the preceding claim 5.” has been changed to: 

--according to claim 12.--

Claim 21, lines 4-5, the phrase “according to any one of the preceding claim 1.” has been changed to:

--according to claim 1. –

Claim 22, lines 4-5, the phrase “according to any one of the preceding claim 2.” has been changed to:

--according to claim 9.--

Claim 23, lines 4-5, the phrase “according to any one of the preceding claim 3.” has been changed to:

--according to claim 10.--



--according to claim 11.--

Claim 24, the lines 4-5, the phrase “according to any one of the preceding claim 5.” has been changed to:

--according to claim 12. -- 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Claims 1, 9-12 and 16-25 are allowed. Paul, Rorato, and Mammou teach a method for compressing a computer-aided design model. However, these references and the remaining prior art of record, fails to disclose or suggest 
(claim 1)
“automatically replacing each equal element of the plurality with an element reference comprising a pointer to the element definition, the insertion position of the equal element, and the insertion orientation of the equal element;

[…]

automatically determining for each selected distance value a candidate vector between insertion positions of two element references;

automatically determine a regular grid of multiple repetition positions, each coinciding with an insertion position of an element reference of the multitude, based on one, two or three linearly independent vectors of the determined candidate vectors; 

automatically replacing in the computer-aided design model a group of multiple equal element of the multitude, which comprise an insertion position associated with a repetition position of the regular grid, with grid data comprising a grid insertion positions, said identical insertion orientation, said point to the element definition, and element repetition information 

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148